Citation Nr: 1401487	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine

FINDINGS OF FACT

1.  Bilateral hearing loss is related to active service.

2.  Tinnitus is related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision as it relates to the grant of entitlement to service connection for bilateral hearing loss and tinnitus, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran asserts that his hearing loss and tinnitus are related to acoustic trauma in service.  The Veteran has indicated that his noise exposure during service included combat situations, artillery,  mortar and rocket attacks and the TET attacks in 1968.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a), the record does not reflect that the Veteran has a diagnosis of sensorineural hearing loss; therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) based on chronic symptoms in service and continuous symptoms since service apply to the claim for service connection for bilateral hearing loss.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2013). 

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. at 155, 159-160 (1993).

The Veteran is competent to report that he was exposed to acoustic trauma during service, and the Board finds the Veteran credible, based upon the circumstances of his service.  In this regard, the RO has verified that the Veteran was at Camp Frenzel-Jones during the TET offensive, when the camp came under rocket and mortar fire.  

Service treatment records do not reflect findings of tinnitus or hearing loss.  The Veteran underwent an audiogram upon separation in May 1972.  The audiogram reflects that the Veteran had a threshold of 30 decibels in the right ear at a frequency of 6000 Hertz.

Upon VA examination in July 2009, the Veteran reported military noise exposures including gunfire, explosions and engine noise.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  The examiner noted that the Veteran entered service in January 1967 with normal bilateral hearing sensitivity and exited service with normal bilateral hearing sensitivity.  The examiner noted that a threshold of 30 decibels at 6000 Hertz was unchanged from enlistment.  The examiner indicated that there were no problems with his ear drums, ear drainage, tinnitus, acoustic trauma, or head injury.  The examiner noted that the Veteran first sought treatment six to seven years earlier, which was years after separation.  The examiner further explained that the Veteran reported an onset of tinnitus 15 to 20 years prior.  

The record contains an opinion from a private audiologist, dated in October 2009.  The opinion noted that the Veteran reported significant noise exposure during two tours in Vietnam.  He reported noise exposure, including acoustic concussion from rifle fire, artillery and aircraft.  He had a complaint of constant, non-pulsing tinnitus, that started during military service.  The Veteran reported that he had been aware of hearing loss for at least 20 years.  

The private audiologist opined, in light of the Veteran's reported noise exposure history and the slight notching of auditory thresholds at 4000 Hz (a pattern associated with noise damage), it is as likely as not that his hearing loss and tinnitus are related to his noise exposure in military service.  The private audiologist opined that, although the Veteran had other possible contributors to tinnitus, such as high blood pressure and further progression of hearing loss, his history of acoustic trauma is significant.  The private audiologist indicated that she suspected that his discharge audiogram would show hearing loss in the frequencies most indicative of noise damage (4000-6000 Hertz).  The Board notes that, although the October 2009 private audiologist did not review the service treatment records, her opinion is supported by the separation audiogram in May 1972, which noted that the Veteran had an audiometric threshold of 30 decibels at a threshold of 6000 Hertz.  

There are conflicting opinions regarding the issue of a medical nexus.  Although the VA medical opinion found that the current hearing loss and tinnitus are not related to acoustic trauma in service, the private audiologist's opinion renders the claims in equipoise.  Therefore, resolving any doubt in the Veteran's favor, service connection is warranted for bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


